Citation Nr: 1521655	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety, and adjustment disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1981 to January 1994.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  When this matter was last before the Board in May 2014 the Board recharacterized the Veteran's claim as one of entitlement to service connection for a psychiatric disorder to include depression, anxiety and adjustment disorder.  The Veteran's recharacterized claim was then reopened, denied in part, and remanded in part, by the Board.  

The denied depression issue was subsequently subject of a joint motion for remand (JMR) by the parties in January 2015, which was granted in February 2015.  The depression issue, thus, is before the Board.  The previously remanded anxiety and adjustment disorder portions of the claim were further developed by the RO and thus are also ready for further appellate review by the Board.  

In March 2013, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety, and adjustment disorder.  The Board highlights that at various times throughout the Veteran's record he is diagnosed with one, some, or all of these three disorders.  It is, therefore, incumbent on the Board to get nexus opinions regarding each of the Veteran's diagnosed disorder or disorders, as it or they existed at the time of diagnosis.  

In the January 2015 JMR for depression, the parties agree that the May 2011 VA examiner does not appear to have considered the Appellant's in-service diagnoses and symptoms of depression in rendering an opinion of whether there is a nexus between the Veteran's current depression and his service.  Specifically, the JMR makes reference to evidence of an initial diagnosis of major depression with psychotic features on January 6, 1992, depressive symptoms on January 15, 1992, and a diagnosis of major depression on January 20, 1992.  

Prior to the JMR in January 2015, the Veteran was scheduled for an additional VA examination in June 2014, to address possible anxiety and adjustment disorders, in accordance with the Board's May 2014 remand.  After reviewing the opinion from the June 2014 VA examiner, the Board is uncertain if the examiner adequately addressed the aforementioned diagnoses of, and symptoms of, depression.  Specifically, the June 2014 VA examiner stated the Veteran was previously only diagnosed with an adjustment disorder with mixed emotional features, which suggests to the Board that the previous diagnoses and symptoms of depression were not considered to the level required by the parties' JMR.  Given this uncertainty, the Board must remand for clarification.  

The parties' JMR also seeks copies of the 1992 in-patient treatment records indicating that the Veteran recanted his initial reports of experiencing amnestic episodes.  The Board notes that these records are already part of the Veteran's file.  The January 10, 1992, in-patient record from Scott Air Force Base Medical Center states:  "The patient now denies having amnestic episodes.  The prominent depressive symptoms with which the patient presented cleared within 48 hours of admission.  As the patient denies any amnestic episode there is no indication of a Dissociative event."   And, "[t]he patient also reported after his wife's departure that he had no truly amnestic episodes and that he remembered what he was doing during those times, but that he 'needed to get help.'"  Because these records are already incorporated into the Appellant's claims file, no further action by the Board is required.  

In the May 2014 remand, the Board highlighted multiple places in the Veteran's record where he was diagnosed with an adjustment disorder and/or an anxiety disorder.  The Board went on to ask the VA examiner to provide separate opinions as to whether it is at least as likely as not that the Veteran's current adjustment disorder and/or anxiety disorder had onset during his active service, or was caused by active service.  The opinion offered by the VA examiner in the June 2014 examination states that the Veteran's current mental condition, which the examiner diagnosed as an unspecified depressive disorder, is less likely than not related to his active military service.  Given that the Veteran's current mental condition, as defined by the June 2014 examiner, was an unspecified depressive disorder, it is impossible for the Board to know whether the VA examiner has answered the questions posed in the remand directives.  The Board, consequently, finds that the opinion rendered in June 2014 is inadequate and new opinions should be obtained.  See Stegall v. West, 11 Veteran. App. 268, 271 (1998) (holding that the Board has a duty to ensure compliance with the terms of a remand).  

The most recent VA treatment records in the virtual claims file are dated January 12, 2015.  The Veteran's more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all the Veteran's VA treatment records dated from January 13, 2015 to present.

2.  When the above action has been accomplished, forward the Veteran's claims file to the VA examiner who provided the June 2014 psychiatric examination, or a suitable substitute.  The examiner should review the Veteran's medical history, and determine the etiology of the Veteran's previously diagnosed psychiatric disabilities, to include depression, anxiety, and adjustment disorder.  

a)  Depression.  Following review of the claims folder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current or previously diagnosed depression disability is related to the Veteran's active military service.  The VA examiner's attention is directed to the portions of the Veteran's in-patient service treatment records which annotate an initial diagnosis of major depression with psychotic features on January 6, 1992, a diagnosis of major depression on January 20, 1992, and depressive symptoms on January 15, 1992.  The examiner should note that these statements specifically, as well as the claims file generally, were reviewed.  

b)  Anxiety.  Following review of the claims folder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current or previously diagnosed anxiety disability is related to the Veteran's active military service.  The VA examiner's attention is directed to the portions of the Veteran's VA treatment records providing a diagnosis of anxiety and anxiety disorder dated September 2011, when the Veteran was in active treatment for anxiety and depression which the Veteran traces to difficulties experienced on active duty; treatment records dated in August 2012 and August 2013, providing a diagnosis of anxiety and anxiety disorder.  The examiner should note that the claims file was reviewed.  

c)  Adjustment Disorder.  Following review of the claims folder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current or previously diagnosed adjustment disorder is related to the Veteran's active military service.  The VA examiner's attention is directed to the portions of the Veteran's service treatment records providing a discharge diagnosis of adjustment disorder with mixed disturbance of conduct and emotion dated January 1992 and February 1992; March 1993, providing a diagnosis of adjustment disorder with mixed emotional features; VA treatment records in November 1994, December 1994, May 2001, and June 2010, providing a diagnosis of adjustment disorder with depressed mood; and August 2013, providing a treatment record listing adjustment disorder with depressed mood.  The examiner should note that the claims file was reviewed.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




